Case 1:19-cv-09297-AT Document 25 Filed 05/08/20 Page 1 of 1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

MANGO & IACOVIELLO, ff noc ».
14 PENN PLAZA DATE FILED: _ 5/8/2020
NEW YORK, NEW YORK 1
(212) 695-5454

www.mandilaw.com

 

ANTHONY G. MANGO
amango@mandilaw.com

May 7, 2020
VIA ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

Re:  Choror et al v. Abitino’s 49" Street Corp. et al
19-cv-09297 (A

Dear Judge Torres:

We are the attorneys for the Defendants in the above referenced matter. I write to request an
adjournment of the initial pretrial conference on May 13, 2020. The parties’ mediation,
previously scheduled for April 30, 2020, has been adjourned to July 9, 2020, due to the ongoing
pandemic. Since the defendants’ businesses are all shuttered closed, the parties agreed to
adjourn the mediation to July 9® with the hope that businesses may be opened by that time and
the defendants would be in a position to make a monetary offer to resolve the case. At this time,
with no income whatsoever, the defendants are in no position to make any settlement offer, nor
to incur any unnecessary legal fees. For this reason, the parties and the mediator agreed that the
prudent course of action would be to adjourn the mediation. For the same reason, the defendants
hereby request an adjournment of the initial conference to such time after the mediation. The
plaintiffs’ attorney has indicated that he does not object to defendants’ request.

Respectfully submitted, GRANTED. The telephonic conference scheduled for April 30, 2020 is
ADJOURNED to July 22, 2020, at 11:00 a.m. The parties are directed to

is! Anthony G. Mango call (888) 398-2342 or (215) 861-0674, and enter access code 5598827.

Anthony G. Mango By July 15, 2020, the parties shall submit a joint status letter.

SO ORDERED.

Dated: May 8, 2020
New York, New York

ANALISA TORRES
United States District Judge

 
